Citation Nr: 1724187	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  13-23 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Whether new and material evidence has been submitted to reopen the claim for service connection for a low back disability, to include as secondary to the service-connected left biceps femoris tendonitis.

2. Entitlement to service connection for pseudofolliculitis barbae (PFB).

3. Entitlement to a compensable rating in for left biceps femoris tendonitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel

INTRODUCTION

The Veteran had active service from July 1977 to December 1977.  

This matter comes before the Board from a June 2012 rating decision of the Jackson, Mississippi Regional Office (RO) of the Department of Veterans Affairs (VA), which denied service connection for PFB, denied a compensable rating for left biceps femoris tendonitis, and, after reopening the claim for service connection for a low back disability, denied the claim on the merits.  

Although the RO reopened the Veteran's claim for service connection for a low back disability in the June 2012 rating decision, the question of whether new and material evidence has been received to reopen such claims must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  The Board has characterized the claim accordingly.


FINDINGS OF FACT

1. By July 2006 rating decision, the RO denied service connection for a low back disability, essentially based on findings that there was no complaint, treatment, or diagnosis of any back condition in service, and no evidence showing that the Veteran had a diagnosed back disability related to his left leg condition; the Veteran did not perfect his appeal and that decision became final; it is the last final disallowance of the claim for service connection for a low back disability.

2. The additional evidence received since the final rating decision of July 2006 was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the Veteran's claim, and does raise a reasonable possibility of substantiating the claim for service connection for a low back disability.
3. The preponderance of the evidence is against a finding that the Veteran has a current low back disability that had an onset in service, or is otherwise related to active service or to a service-connected disability.

4. The preponderance of the evidence is against a finding that the Veteran currently has PFB.

5. The preponderance of the competent medical evidence of record shows that the Veteran does not have active biceps femoris tendonitis.


CONCLUSIONS OF LAW

1. New and material evidence has been received since the final July 2006 RO rating decision, and the claim for service connection for a low back disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

2. A low back disability was not incurred in or aggravated by active service, and is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

3. The criteria for entitlement to service connection for PFB have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

4. The criteria for a compensable rating for left biceps femoris tendonitis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5019 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.  For the issues decided in the instant document, VA provided adequate notice in letters sent to the Veteran in January 2011, May 2011, and May 2012.

With regard to the applications to reopen a previously denied claim, VA must provide notice that satisfies the requirements of the opinion of the VA General Counsel in VAOPGCPREC 6-2014.  Notice must be given of "the information and evidence necessary to substantiate the particular type of claim being asserted."  VA is required "to explain what 'new and material evidence' means."  Id., para. 5, citing Akers v. Shinseki, 673 F.3d 1352 (Fed. Cir. 2012).  In this case, the May 2012 VCAA letter provided notice of the elements of service connection and new and material evidence; thus, the criteria of VAOPGCPREC 6-2014 are satisfied 

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claims.  VA has obtained all identified and available service and post-service treatment records for the Veteran.  Further, the Board notes that the VA examinations dated in May 2011, May 2012, and June 2012, each included a review of the claims folder and a history obtained from the Veteran, and examination findings were reported, along with diagnoses/opinions, which were supported in the record.  These VA examination reports are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  

With regard to the claim for service connection for a low back disability as directly related to service, the Board notes that while the VA examiner in 2012 noted that there was no proof of any back problem while the Veteran was in the military, the examiner did not specifically provide an opinion on this matter.  The Board notes, however, that while the Veteran does have a current low back disability, he has not reported or described how this back condition may be associated with service, and nowhere in the record is there any indication of how a current low back condition may be associated with service.  Thus, even under the low threshold established by McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Board finds that without any indication of how a low back condition may be associated with service, a VA examination on the issue of direct service connection is not warranted or necessary.  Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed.Cir. 2010).

With regard to the claim for service connection for PFB, in December 2016 written argument, the Veteran's representative argued that the Veteran should have been scheduled for a skin examination "during a time in which his [PFB] was active so that an accurate assessment and examination could be conducted."  When there is a history of remission and recurrence of a condition, the duty to assist encompasses the obligation to evaluate a condition during an active, rather than inactive, phase.  See Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994)) (concluding that examination during remission phase did not accurately reflect elements of disability that caused veteran to miss three to four months of work at a time).  However, in Voerth v. West, the United States Court of Appeals for Veterans Claims (Court) found Ardison inapplicable where the veteran's disability, in its recurrent state, did not affect his earning capacity and the worsened condition did not last more than a few days.  Voerth v. West, 13 Vet. App. 117, 122-23 (1999) (holding that condition that became inflamed approximately twice a year for a few days did not require examination during flare-up).  At no time during the course of the appeal has the Veteran indicated that his claimed PFB has periods of remission and recurrence such that it would be practical to remand this matter for an examination during an active phase.  Furthermore, as will be discussed in greater detail below, at the May 2011 VA examination, the Veteran described experiencing continuous bumps on his neck with flare-ups occurring weekly, which suggests that any examination scheduled would take place during an active phase.

It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and neither he nor his representative has identified any other pertinent evidence which would need to be obtained for a fair disposition of this appeal.  No further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).
The Board concludes that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims.  No useful purpose would be served in remanding this matter for yet more development.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Factual Background

Service treatment records (STRs) showed that the Veteran was diagnosed with and treated for PFB, for which he was placed on a shaving profile.  In July 1977, he was seen for left knee pain, with no injury.  The diagnosis was strained left knee.  In December 1977, he was seen for tenderness over the fibular head, diagnosed as biceps femoris tendinitis, and he was sent to physical therapy.  

Private treatment records dated March through August 2003 showed that the Veteran was treated for low back pain, left knee pain, and left knee pain.  In March 2003, he complained of upper leg pain and that his left thigh was sore.

VA treatment records dated from November 2005 through March 2006 showed that the Veteran was treated for left knee pain, and he reported that the initial knee injury was 25 years prior in service while he was in jump school.  An x-ray of the left knee taken in November 2005 was negative.  

On a VA examination in May 2006, the Veteran stated he injured his left knee while stationed at Fort Benning, from jumping from C-140 aircrafts.  He stated he was seen at the base infirmary and told he has a spring knee.  He reported having intermittent pain since then.  It was noted that he was a silk screen printer but had been unemployed since 2003 because of degenerative spine disease and carpal tunnel syndrome.  The impression was normal knee examination.  The examiner noted that while the claims file recorded injury to the left knee, this was a normal knee exam, and complications of the initial injury could not be determined.

A VA treatment record dated in December 2009, showed that the Veteran had a history of bursitis and chronic left knee pain.

On a VA examination in May 2011, the Veteran reported developing shaving bumps on his face and neck after shaving during boot camp, and that he was evaluated at the base hospital and placed on a shaving profile that allowed him to not shave as often.  He denied any treatment for this skin condition except he began using clippers to shave with and kept his beard very short.  He reported he now used several non-prescription topical medications, with poor results controlling the skin condition with these products.  He reported a continuation of these bumps on his neck, with flare ups occurring weekly.  He denied progression of this condition, but stated it had been almost constant.  It was noted that he was disabled as a silk screen printer since 2003, due to his degenerative spine disease and carpal tunnel syndrome, and reported no functional impairment in performing his job as a result of his skin condition.  He also denied any incapacitation due to this skin condition, and denied any functional impairment in performing his chores at home from his skin condition.  Examination revealed a full short beard over his face and neck, and the skin of his face and neck was smooth and without any active disease.  There was no hypo or hyperpigmentation, and no acne or rash eruption present.  There was no crusting, scaling, or inflammation, and no disfigurement.  There was 0% exposed area affected and 0% of the entire body area affected.  The impression was normal examination for pseudofolliculitis.

On a VA examination in May 2011, the Veteran reported his only active duty service in the National Guard was at summer camp in Fort Benning, and he injured his left knee performing jumps from a parachute.  He reported he landed wrong and was ultimately taken off of parachute jumping.  He reported intermittent flare-ups of left leg pain, and was focused on his pain being in his left knee.  The examiner noted, however, that the location of the pain in the Veteran's left knee was not consistent with left bicep femoris tendonitis, noting that the pain was more widespread and did not involve just the biceps femoris tendon.  There was tenderness on the knee, and the Veteran complained of having tender spots that hurt if he bumped them.  The examiner noted that the location of the tender spots was overlying the patella, and was not in a location that would be related to the biceps femoris tendon.  The diagnoses included no current evidence of left biceps femoris tendonitis, no finding to support a current left leg tendonitis, early degeneration arthritic change of the left knee unrelated to the left leg tendonitis/bursitis, and no evidence of subluxation or instability of the left knee.  The examiner indicated that there was no current evidence of an active left biceps femoris tendonitis, noting that the left leg muscles which are bothersome are along the anterior aspect and not the posterior aspect of the leg, and thus are not the biceps femoris muscle or tendon.  The examiner also indicated that the occurrence of a tender spot on the knee is not at a location that would be consistent with the biceps femoris tendon, but was more of a patellar tenderness.  The examiner noted that since it was over 25 years since the Veteran was in the military, even if his left knee were bothering him consistently since 10 years ago or more, it would be highly unlikely for his current left knee complaints to be related to his left knee complaints in the military, even if one were to assume that the left knee complaints were more general than the biceps femoris tendonitis.  The examiner opined that the Veteran's current left knee condition was not related to his left knee complaints in the military.

On a VA DBQ (disability benefits questionnaire) examination in May 2012, the examiner noted that the Veteran did not have early degeneration changes of the left knee.  The examiner also noted that there was no evidence of a current left biceps femoris tendonitis or left knee condition.

On a VA DBQ examination in June 2012, the diagnoses included biceps femoris tendonitis, diagnosed in December 1977, and knee pain, possible patellofemoral syndrome, diagnosed on various dates after 2000.  For medical history, the Veteran denied back problems before he joined the military, and stated that he first developed a back problem in the 1980s after leaving the military, that he did not see a doctor until the early 1990s when he was treated for muscle spasms, and that he had intermittent back problems during the 1990s-2000s.  He stated that during jump school in Fort Benning he had a diagnosis of biceps femoris tendon.  Currently, he reported no posterior pain at the biceps femoris tendon, and had only pain in the anterior aspect of the knee superiorly.  The Veteran stated that the back pain perhaps was because he tried to keep from favoring his left leg, but the examiner noted that this did not occur.  He reported having pain in the left more than the right proximal leg, and was vague about where the pain went to and came from, and reported that the pain went down the proximal leg but was unable to answer whether it was the anterior or posterior leg.  He reported he had the same pain on the right side and was also unable to locate the pain, and stated that there was a numbness that occurred in the proximal leg like it is asleep, that is mostly the left leg but at rare times is in the right upper leg.  He also described the numbness as occurring in the anterior thigh and in the large toe of both feet, but was less noticeable in the other toes.  The examiner noted that the VA medical center (VAMC) computerized patient record system had numerous emergency department visits for the Veteran for knee pain, and that although several of the visits suggested in the history that he had knee pain that might be in an appropriate location to be biceps femoris tendinitis, on examination the location of the pain was not consistent with biceps femoris tendinitis.  The examiner also noted that the Veteran was adamant that the knee pain that he was being seen for repeatedly was the same pain that he was service-connected for, but the examiner indicated that based on description of the examination in the notes, it was not related to biceps femoris tendonitis.  

Further, on the VA DBQ in June 2012, the examiner noted that the Veteran was service-connected for biceps femoris tendinitis, although the claims form stated bursitis.  The examiner also noted that the location the Veteran insisted he was service-connected for was not the location of his biceps femoris tendon.  The examiner noted there was no proof of any back problem while the Veteran was in the military, and that he did not currently have active biceps femoris tendinitis.  It was noted that the Veteran insisted that the pain was in the anterior aspect of the thigh, which was not the location of the biceps femoris tendon.  The examiner also noted that the Veteran had various types of knee pain that did not fit the standards for biceps femoris tendinitis, and that based on review of the records in the computerized patient record system, it did not appear that he had had episodes of active biceps femoris tendinitis.  The examiner indicated that even if the Veteran did have occasional flares of biceps femoris tendinitis, it would not be the cause of any of his back conditions, including but not limited to degenerative disc disease or degenerative disease of the lumbar spine.  The Veteran stated his back pain occurred because he tried to keep from favoring his left leg, but the examiner noted that this was not proven to cause back pain.  The examiner further indicated that on review of the competent literature, there was no evidence-based publication found, showing that biceps femoris tendinitis or any knee condition caused back pain.  The examiner opined that the Veteran's back pain was most likely related to a combination of muscle strain and degenerative changes related to age.  The examiner further opined that the Veteran's current back pain was significantly less likely than not (significantly less than 50 percent probability) proximately due to or the result of the service-connected biceps femoris tendinitis, and also opined there was no evidence of any aggravation of the back condition by the biceps femoris tendinitis.

III. Analysis

1. New and Material Evidence

To reopen a claim following a final decision, new and material evidence must be submitted.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade, 24 Vet. App. at 117. Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

By July 2006 rating decision, the RO denied service connection for a low back disability, essentially based on findings that there was no complaint, treatment, or diagnosis of any back condition in service, and no evidence showing a diagnosed back disability related to the Veteran's left leg condition.  The Veteran was notified of this decision, but he did not perfect an appeal, nor did he submit new and material evidence within the one-year appeal period.  Therefore, the July 2006 rating decision is final.  38 U.S.C.A. § 7105 (c); 38 C.F.R. §§ 3.156 (b), 20.1103.

The evidence of record at the time of the July 2006 RO rating decision included STRs, a VA examination, VA and private treatment records, and the Veteran's statements.  These documents showed that he reported he was unemployed since 2003 due to degenerative spine disease; and that the VA examiner noted a normal knee exam and that any complication of the initial injury could not be determined. 

Evidence submitted subsequent to the July 2006 RO rating decision includes VA examination reports, VA treatment records, and the Veteran's statements.  In reviewing the record since July 2006, in light of Shade v. Shinseki, the Board finds that the Veteran's statements that his back pain occurred because he tried to keep from favoring his left leg, as noted in the VA examination, are new, when considered with the evidence previously of record, and also relate to an unestablished fact that may provide a reasonable possibility of substantiating his claim, including under this new theory of entitlement.  Thus, new and material evidence has been submitted since the July 2006 RO rating decision, and the claim should be and is hereby reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

2. Service Connection 

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  

In order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, some medical issues fall outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011) 

a. Low Back Disability

A current low back disability has been shown by the competent medical evidence of record.  

With regard to direct service connection, the Board notes that STRs are silent for any report or finding of a low back condition.  What is missing is competent medical evidence of a link between the Veteran's low back disability and service.  As noted above, however, nowhere in the record is there any indication of how a current low back condition may be associated with service, thus, a VA examination on this is not warranted or necessary.  Accordingly, service connection for a low back condition on a direct basis is not warranted.

Notably, it has not been the Veteran's contention that his current low back disability is related to any incident in service.  Rather, the Veteran essentially contends that his low back condition occurred because he tried to keep from favoring his left leg.  

With regard to secondary service connection, the Board notes that what is missing from the record is competent evidence showing that the Veteran's low back condition might be related to a service-connected disability, on either a causation or aggravation basis.  In this regard, in 2012, a VA examiner opined that the Veteran's current back pain was less likely than not proximately due to or the result of the service-connected biceps femoris tendinitis, and opined that even if the Veteran did have occasional flares of biceps femoris tendinitis, it would not be the cause of any of his back conditions, including but not limited to degenerative disc disease or degenerative disease of the lumbar spine.  The examiner also opined that back pain resulting from trying to keep from favoring a leg was not proven to cause back pain.  The examiner opined that the Veteran's back pain was most likely related to a combination of muscle strain and degenerative changes related to age.  The examiner further opined that there was no evidence of any aggravation of the back condition by the biceps femoris tendinitis.  The Board finds the examiner's opinion to be probative and persuasive as it is definitive, and supported by adequate rationale and the Veteran's medical history.  Moreover, the Veteran has not submitted or identified any medical opinion/evidence to the contrary.

The Board has carefully considered the statements and contentions of the Veteran, but finds that the weight of the competent medical evidence is contrary to those contentions.   Although he is capable of describing the history in this case as well as any symptoms, his statements cannot serve to address questions of causation or aggravation, because those are medical questions beyond the purview of lay knowledge.  See Kahana v. Shinseki, supra; see also Jandreau v. Nicholson, supra. 

The preponderance of the evidence is therefore against the claim, on both a direct basis and as secondary to service-connected disability.  The benefit-of-the-doubt rule does not apply, and the claim for service connection for a low back condition must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

b. PFB

The Veteran contends that during basic training he was forced to shave every day, and as a result of having to shave, he developed PFB.  He reported that his PFB became so severe until he was given several P-3 profiles for no shaving.  He reported he had been plagued with this shaving condition since service, and that for the past 8 to 10 years he had a beard and that prior to wearing a beard, he tried Magic Shave and electric razors, all to no avail.  

STRs do show that the Veteran was diagnosed with and treated for PFB, for which he was placed on a shaving profile.  Post-service medical records are silent for any complaints, findings, treatment, or diagnosis of PFB.  

On a VA examination in 2011, objective examination revealed the Veteran had a full short beard over his face and neck, and the skin of the face and neck was smooth and without any active disease.  There was also no hypo or hyperpigmentation, or any acne or rash eruption present.  There was also no crusting, scaling, inflammation, or disfigurement present.  The impression was normal examination for pseudofolliculitis.  Thus, there was no skin condition found on examination.

The Board acknowledges that the Veteran was treated for PFB during military service, and that he contends he has been plagued with this shaving condition since service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, supra, as to the specific issue in this case, the diagnosis of a skin disorder, PFB, falls outside the realm of common knowledge of a lay person.  While the Veteran can competently report his symptoms, any opinion regarding whether his skin symptoms are a diagnosed condition such as PFB requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  The Board also notes that during the VA examination in 2011, there was no finding of PFB or any skin condition on physical examination, or in any other records during the appeal period.  

Based on the competent evidence of record, the Board finds that service connection for PFB is not warranted.  The record does not indicate that the Veteran has a current diagnosis of a skin condition, to include PFB, or demonstrate that a skin condition has existed at any time since the filing of the claim.  Absent a showing of a current disability, service connection cannot be granted.  See Brammer v. Derwinski, supra.  As such, the criteria for establishing service connection for PFB have not been met.  38 C.F.R. § 3.303.

3. Increased Rating

The Veteran contends he should be entitled to a compensable rating for left biceps femoris tendonitis.  In a statement received in August 2013, he reported that he had been at 0 percent for his service-connected left biceps tendonitis since December 1977, or approximately 37 years.  He reported his left bicep had been nagging him since his discharge from service.  

Disability evaluations are determined by application of the VA Schedule for Rating Disabilities, which is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has been established and a higher initial disability rating is at issue, the level of disability at the time entitlement arose is of primary concern.  Consideration must also be given to a longitudinal picture of the veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The record reflects that the RO initially granted service connection for "biceps tendinitis, left", effective from December 17, 1977.  The grant was based on a STR dated in December 1977, showing that the Veteran was seen for tenderness over the fibular head, diagnosed as biceps femoris tendinitis, and he was sent to physical therapy.  Further, his left biceps femoris tendonitis has been rated analogously as bursitis under the provisions of Diagnostic Code (DC) 5019, and assigned a 0 percent rating.  

DC 5019 indicates that bursitis is to be rated as degenerative arthritis under Diagnostic Code 5003, which in turn, states that degenerative arthritis, established by x-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected.  See 38 C.F.R. § 4.71a, DCs 5003, 5019.  When the limitation of motion of the specific joint or joints involved is non-compensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a, DC 5003.

The Board notes that the Veteran's biceps femoris tendonitis disability could also potentially be rated under the musculoskeletal diagnostic codes pertaining to impairment of the hip and thigh (DCs 5250 - 5255) or the knee and leg (DCs 5256 - 5263) or for impairment of muscle group XII (DC 5313) which includes the posterior thigh group, hamstring complex of 2-joint muscles: (1) biceps femoris; (2) semimembranosus; and (3) semitendinosus, which basically control extension of hip and flexion of knee, and outward and inward rotation of the flexed knee.

Although the Veteran contends his service-connected biceps femoris tendonitis has increased in severity, review of the competent medical evidence of record does not show any symptoms attributable to this disability.  In that regard, on the VA examination in 2011, the examiner noted that the location of the Veteran's left knee pain was not consistent with left bicep femoris tendonitis, noting the pain was more widespread, that his knee tenderness was overlying the patella and not in a location that would be related to the biceps femoris tendon, that there was no current evidence of left biceps femoris tendonitis or left leg tendonitis, that the early degeneration arthritic change of the left knee was unrelated to the left leg tendonitis/bursitis, that there was no evidence of subluxation or instability of the left knee, and that the Veteran's left leg muscles which were bothersome are along the anterior aspect, and not the posterior aspect of the leg, and thus are not the biceps femoris muscle or tendon.  Additionally, in May 2012, the VA examiner noted that there was no evidence of a current left biceps femoris tendonitis, and in June 2012, the examiner again concluded that the Veteran did not currently have active biceps femoris tendinitis, noting that the Veteran reported no posterior pain at the biceps femoris tendon, that he had various types of knee pain that did not fit the standards for biceps femoris tendinitis, and that based on review of the records in the computerized patient record system, it did not appear that he had had episodes of active biceps femoris tendinitis.  Thus, although the Veteran has complained of, and been treated for, chronic left knee pain, and has also complained of pain in the biceps femoris tendonitis, the VA examiners have not attributed this to pain to the service-connected biceps femoris tendonitis.  Thus, a compensable rating is not warranted under DC 5003, as there has not been any pain or any limitation of motion attributed to the service-connected biceps femoris tendonitis.

After careful review of the available diagnostic codes and the competent evidence of record, the Board finds there are no other diagnostic codes that provide a basis to assign a compensable rating for the biceps femoris tendonitis because the condition has been essentially asymptomatic.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for a compensable rating for biceps femoris tendonitis must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1), but finds that in this case, the record does not show that the Veteran's biceps femoris tendonitis is so exceptional or unusual as to warrant the assignment of any higher ratings on an extra-schedular basis.  38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Thun, 22 Vet. App. 111; VAOGCPREC 6-96 (Aug. 16, 1996).  In that regard, the Board notes that the Veteran's biceps femoris tendonitis is essentially asymptomatic, therefore the rating criteria cannot be inadequate.  Moreover, the rating criteria provide for higher ratings for symptomatic biceps femoris tendonitis.  As such, the Board concludes that referral for extraschedular consideration is not warranted here. 

In addition, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In this case, however, neither the Veteran nor the record has raised this contention.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).







ORDER

New and material evidence having been received, the claim for service connection for a low back disability is reopened; to this extent only the appeal is granted. 

Service connection for a low back disability is denied.

Service connection for PFB is denied.

A compensable rating for left biceps femoris tendonitis is denied.




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


